AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                           UNITED STATES DISTRICT COURT                           USDC SDNY
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                       DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
 UNITED STATES OF AMERICA                                                         DATE FILED: 
                                                          Case No. 1:17ȬcrȬ290

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 ELVINȱMALDONADO


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

The Court has considered Mr. Maldonado's application and supporting materials, Dkt. Nos. 645

and 646, as well as the materials presented to the Court in connection with his sentencing. The

Court recognizes that the “First Step Act freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before them in

motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

The Court does not conclude that Mr. Maldonado has shown extraordinary and compelling

circumstances in support of his application for his compassionate release. Mr. Maldonado has

fortunately already successfully recovered from infection with COVID-19. He is relatively young,

having been born in 1986. He suffers from a pre-existing condition that may increase the risk of

COVID-19.         However, given Mr. Maldonado’s successful recovery from COVID-19

notwithstanding that condition, and his relative youth, the Court does not conclude that he has

shown the existence of extraordinary and compelling circumstances for release. The Court also




                                                  3
notes the on-going vaccination program by the Bureau of Prisons, which will permit Mr.

Maldonado to further mitigate any incremental risk to him from the virus.



Assuming, without holding, that Mr. Maldonado's health conditions, combined with the

circumstances at the facility in which he is incarcerated were sufficient to permit the Court to

conclude that extraordinary and compelling circumstances that might support a modification of his

sentence exist in this case, after evaluating the factors set forth in 18 U.S.C. § 3553(a), the Court

does not believe that a modification of Mr. Maldonado's sentence is appropriate at this time. The

Court need not review again here its assessment of all of the 3553(a) factors at the time of

sentencing. However, the Court notes that the sentence imposed on Mr. Maldonado was a

downward variance from the guidelines sentence. Mr. Maldonado was the supplier of narcotics to

a drug trafficking organization. Sentencing Transcript, Dkt. No. 565 (“Tr.”), at 21:9-13. He

engaged in a very serious offense. The Court expressed particular concern regarding the need for

personal deterrence in light of his role in the offense and his prior history. Id. at 21:9-13. The

Court appreciates Mr. Maldonado’s reported self-reflection and remorse for his crime. Dkt. No.

645 at 10. The Court has reviewed the letters of support presented by Mr. Maldonado in

connection with the application for compassionate release. Dkt. No. 646. Mr. Maldonado’s family

support is real; at the same time, it was a factor that the Court considered at the time of sentencing.

Tr. 17:21-18:12. The facts presented by the defendant in his application do not alter the Court’s

evaluation of the 3553(a) factors as a whole. The Court does not believe that a reduction in the

defendant’s sentence is appropriate at this time.




                                                    4
The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



The Clerk of Court is directed to terminate the motion pending at Dkt. No. 645 and to mail a copy

of this order to Mr. Maldonado.

           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: 1HZ<RUN1HZ<RUN

May 16, 2021
                                                          GREGORY
                                                          GREGGOR
                                                                RY H.
                                                                   H WOODS
                                                     UNITED
                                                          D STATES DISTRICT JJUDGE




                                                 5
